Exhibit 99.1 SOUTHSIDE BANCSHARES, INC. ANNOUNCES RECORD NET INCOME FOR THE THREE MONTHS AND YEAR ENDED DECEMBER 31, 2009 NASDAQ Global Select Market Symbol - "SBSI" Tyler, Texas, (January 28, 2010) Southside Bancshares, Inc. (“Southside” or the “Company”) (NASDAQ:SBSI) today reported its financial results for the three months and year ended December 31, 2009. Southside reported record net income of $10.4 million for the three months ended December 31, 2009, an increase of $8,000, or 0.1%, when compared to the same period in Net income for the year ended December 31, 2009, increased $13.7 million, or 44.6%, to a record $44.4 million from $30.7 million for the same period in 2008. Diluted earnings per share decreased $0.01, or 1.4%, to $0.69 for the three months ended December 31, 2009, when compared to $0.70 for the same period in 2008.Diluted earnings per share increased $0.90, or 43.7%, to $2.96 for the year ended December 31, 2009, compared to $2.06 for the same period in 2008. The return on average shareholders’ equity for the year ended December 31, 2009, increased to 23.69% compared to 21.44%, for the same period in 2008.The annual return on average assets increased to 1.58% for the year ended December 31, 2009, compared to 1.29% for the same period in 2008. “We are exceptionally pleased to report record annual net income, earnings per share and cash dividends paid to our shareholders,” stated B. G. Hartley, Chairman and Chief Executive Officer of Southside Bancshares, Inc.“In addition, we achieved new deposit and loan highs and organically grew our capital position and capital ratios.Our business plan has always been to have a securities portfolio that complements our balance sheet.During periods of growing loan demand and lower credit costs, our securities portfolio is likely to represent a smaller portion of our income statement.However, 2009 was a year of slack credit demand as well as elevated credit costs.Our business plan is designed such that our investment portfolio performance should help mitigate slower loan growth and higher credit costs.Our management team believes we successfully executed our strategic business plan.Due to the extraordinary volatility in the capital markets, we were able to surpass our goals, transforming 2009 into a truly remarkable and landmark year for Southside.” “As a result of the benchmarks achieved, we are able to make two significant announcements.The Board of Directors has approved a 21.4% increase in the cash dividend, from $0.14 to $0.17 per common stock share.Given the significant achievements in 2009, we believe an increase in the common stock cash dividend is appropriate.We are especially pleased to be in a position to continue increasing the cash dividend throughout several economic cycles.” “In a separate action, the Board of Directors authorized a stock repurchase plan.The Board authorized the purchase of up to $6,000,000 of common stock open market purchases at prevailing market prices to be reassessed on a quarterly basis.2009 was a year of significant gains on the sales of available for sale securities as we repositioned the investment portfolio and benefited from market dislocation.We believe investing a portion of those revenues in a firm we know quite well, Southside Bancshares, Inc., is prudent.” “As 2009 began, the economy was rapidly contracting.However, the government policies developed in the latter half of 2008 prevented even more serious damage to our financial system.As we entered mid-year, the rapid contraction ceased.Many economists believe the recession ended in the latter part of 2009.However, overall economic growth is likely to be muted by continuing high unemployment and the decline in real estate.We continue to manage the bank prudently and are well aware that the economic recovery could be uneven.The year 2010 could be marked by a dramatic change in several areas, most notably Federal Reserve posture, financial regulation, and health care.As always, we will adjust our strategy as appropriate in order to successfully serve shareholders, employees and our communities.” “Our credit losses during 2009 were concentrated in construction and development loans originated by our Fort Worth acquisition and high yield secondary automobile loans purchased by Southside Financial Group.Our nonperforming assets appeared to stabilize during the fourth quarter as nonperforming assets increased a modest 1.1%.We are fortunate that the East Texas economy has performed significantly better than the national economy.We continue to closely monitor our loan portfolio and proactively work with our borrowers.” “During 2009, we were fortunate that our net interest margin remained solid as we restructured our securities portfolio to prepare for a more normal fixed income environment.The Federal Reserve has signaled they will cease buying agency mortgage-backed securities in the first half of 2010 and are likely to prepare the fixed income market for eventual increases in overnight money market rates sometime during 2010.We are preparing for this eventuality in a number of ways.We continue to issue longer term brokered CDs with call options that Southside controls.Should rates rise, it is likely these brokered CDs will not be called and will continue to be a source of funding until maturity.However, should rates fall, we have the option to call these CDs and replace them with more advantageous funding.Given the uncertainty about the direction of interest rates, we value the flexibility this strategy offers.We continue to evaluate our agency mortgage-backed portfolio.We focus considerable energy on the average coupon of the mortgage-backed portfolio.As rates rise and prepayments slow, the book income of higher coupon bonds is designed to increase along with market interest rates.Finally, we have a moderate allocation of bank qualified municipals in the investment portfolio.That allocation currently offers significant income as well as cash flow surety.Our municipal bonds offer complementary economics to our shorter, high coupon agency mortgage-backed portfolio.As the market returns to a more normal environment, it is unlikely the high security gains experienced throughout 2009 will be repeated in subsequent quarters.However, it is important to note that these gains translated into increased capital through earnings which can support franchise growth and the opportunity to expand our traditional banking services.We are committed to further strengthening our franchise as opportunities become clearer.” “From our roots as a small Texas community bank, 50 years ago, to a $3 billion community bank as of December 31, 2009, we remain dedicated to serving our market areas, employees and shareholders.The strength of our balance sheet, combined with the talent and experience of our employees, provides us a wonderful opportunity to continue building our franchise and assisting our market areas for the next 50 years.” Loan and Deposit Growth For the three months ended December 31, 2009, total loans increased $17.9 million, or 1.8%, compared to September 30, 2009.For the year ended December 31, 2009, total loans increased $11.0 million, or 1.1%, compared to December 31, 2008.The increase occurred primarily in three categories municipal loans, other real estate loans and loans to individuals. Nonperforming assets appeared to stabilize during the fourth quarter increasing $246,000, or 1.1%, to $23.5 million, or 0.78%, of total assets, for the three months ended December 31, 2009 when compared to September 30, 2009.This increase is primarily related to construction and development loans, most of which are associated with the acquisition of Fort Worth National Bank and, to a lesser extent, loans to individuals purchased by Southside Financial Group. During the three months ended December 31, 2009, deposits, net of brokered deposits, increased $48.8 million, or 2.9%, compared to September 30, 2009.When comparing December 31, 2009 to December 31, 2008, deposits, net of brokered deposits, increased $223.0 million, or 14.7%.The year over year increase in deposits is the result of an increase in public fund deposits combined with an overall increase in core deposits.Much of the increase in the public fund deposits is temporary and is expected to roll-off over the next twelve months. Net Interest Income Net interest income increased $2.4 million, or 10.7%, to $25.2 million for the three months ended December 31, 2009, when compared to $22.7 million for the same period in 2008.For the three months ended December 31, 2009, when compared to the same period in 2008, our net interest spread increased to 3.62% from 3.49%.The net interest margin remained unchanged at 3.96% for the three months ended December 31, 2009 and December 31, 2008.Compared to the three months ended September 30, 2009, the net interest spread for the three months ended December 31, 2009 increased to 3.62% from 3.35%.The net interest margin for the three months ended December 31, 2009, increased to 3.96% from 3.73% when compared to the three months ended September 30, 2009.While credit spreads for agency mortgage-backed securities tightened during the fourth quarter ended December 31, 2009, the yield curve, the spread between short-term U.S. Treasuries and ten year U.S.
